ON APPLICATION FOR REHEARING
JONES, Justice.
Our opinion of February 9, 1990, is withdrawn and the following opinion is substituted therefor.
Because the trial court’s holding in this case preceded this Court’s holding in Ex parte Doty, 564 So.2d 443 (Ala.1989), we remand this case to the Court of Civil Appeals for reconsideration of the jurisdictional issue and, if this issue is resolved in favor of the petitioner, for further consideration of the merits of the petitioner’s claim for unemployment compensation.
ORIGINAL OPINION WITHDRAWN; OPINION SUBSTITUTED; APPLICATION GRANTED; REMANDED WITH INSTRUCTIONS.
HORNSBY, C.J., and MADDOX, ALMON, SHORES, ADAMS, HOUSTON, STEAGALL and KENNEDY, JJ., concur.